OTT, Judge.
Appellant sued for indemnification alleging settlement of a previous tort action. Appellees’ motion to dismiss was granted with prejudice.
We think the dismissal was warranted on the ground that the complaint fails to allege sufficient ultimate facts to show the relationship of the parties, the basis of liability and the amount of damages.
However, the law encourages liberality in permitting amendments to pleadings unless it is clearly made to appear that the deficiencies of the pleading cannot be cured. Hansen v. Central Adjustment Bureau, 348 So.2d 608-10 (Fla. 4th DCA 1977). No such showing was made here and we conclude that it was error for the court to deny appellant’s request for leave to amend.
The order dismissing the complaint with prejudice as to appellees is reversed with instructions to the circuit court to grant appellant reasonable opportunity to amendment its complaint.
BOARDMAN; Acting C. J., and SCHEB, J., concur.